Citation Nr: 9920477	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder.




ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1976 to December 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for an acquired neuropsychiatric disorder.  In August 1995, 
the Board remanded this matter to the RO for further 
development, to include a Department of Veterans Affairs (VA) 
psychiatric examination.  The RO also obtained records from 
the Social Security Administration and from a VA satellite 
clinic in Mayaguez, Puerto Rico.  Further, the veteran was 
asked to identify all other sources of treatment for his 
neuropsychiatric disorder since the time of his separation 
from service.  The RO requested information from the two 
private physicians whom the veteran identified but received 
no response.  Finally, the RO asked the veteran if he desired 
to have representation.  The veteran did not respond to that 
inquiry.


FINDING OF FACT

There is no competent evidence of record to relate the 
presence of any current neuropsychiatric disability to the 
appellant's period of active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired neuropsychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a psychosis to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for an 
acquired neuropsychiatric disorder is not well grounded.  
Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in March 
1993, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment for any 
neuropsychiatric disorder.  At the time of his medical 
examination for separation from service, he denied a history 
of depression, excessive worry, frequent trouble sleeping, 
and nervous trouble of any sort.  He denied having ever been 
treated for a mental condition.  An examiner reported that 
the veteran appeared clinically normal from a psychiatric 
standpoint.

In April 1993, the veteran submitted a statement from a 
private psychiatrist.  The statement, dated in April 1993, 
indicates that he had first seen the psychiatrist in May 1978 
because of frequent use of acholic beverages due to severe 
anxiety.  He also had complaints of insomnia and 
irritability.  At an unspecified time, he began treatment 
with medication.  According to the psychiatrist, the veteran 
continued to have frequent episodes of anxiety.  The reported 
diagnosis was generalized anxiety disorder.  The psychiatrist 
did not indicate that the veteran developed a psychosis 
within a year of his separation from service.

In a statement dated in January 1992, another private 
psychiatrist indicated that he first saw the veteran in 
January 1985 due to major depression, alcohol dependence and 
paranoid personality disorder.

The earliest dated clinical records contained in the claims 
folder which indicates that the veteran had a 
neuropsychiatric disorder were made in May 1989.  At that 
time, the veteran was seen at a VA outpatient clinic with 
complaints of nervousness, insomnia, and anxiety.  That 
record contains a diagnosis of generalized anxiety disorder 
but gives no indication of the onset of the disorder.  
Subsequently dated records of VA outpatient treatment are 
also devoid of any indication that the onset of the veteran's 
neuropsychiatric disorder was during his active military 
service.

The Board has also considered copies of records received from 
the Social Security Administration.  Such records are 
comprised to a large extent by records of VA outpatient 
treatment.  However, there is a report of a psychiatrist 
which was based on a November 1989 examination of the 
veteran.  The history contained in the report indicates that 
the veteran had been a "heavy drinker" since his active 
duty service.  He had been undergoing substance abuse 
treatment since 1982.  He was first admitted to a VA 
psychiatric hospital ward in 1989.  He was currently being 
treated at a VA outpatient clinic.  The reported diagnosis 
was depression not otherwise specified.  The report contains 
no indication that the onset of the veteran's 
neuropsychiatric disorder was during his active military 
service.

It is clear from a review of the entire record that the 
veteran has current disability from a neuropsychiatric 
disorder.  The disorder has been variously diagnosed as 
generalized anxiety disorder, depression, and dysthymic 
disorder.  The report of the most recent VA psychiatric 
examination contains a diagnosis of chronic, disorganized 
type schizophrenia.  However, a thorough review of the entire 
record yields no evidence that the veteran incurred a 
neuropsychiatric disorder during his active military service.  
Further, as the record contains no indication of a diagnosis 
of a psychosis made within one year after his separation from 
service, there is no presumption that the veteran's current 
disability from his neuropsychiatric disorder is service 
connected.  The second and third elements of the Caluza 
analysis are unsatisfied.  In other words, there is no 
evidence that the veteran incurred an acquired 
neuropsychiatric disorder during his active military service 
and there is no evidence that his current disability from an 
acquired neuropsychiatric disorder is related to any disease 
or injury he incurred during such service.  Accordingly, the 
Board concludes that the claim is not well grounded.


ORDER

Entitlement to service connection for an acquired 
neuropsychiatric disorder is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

